Covello, J.,
dissenting. I submit that the majority’s analysis of the scientific exculpatory evidence is flawed. The defendant’s theory was that the assailant left semen stains on the victim’s underwear and blue jeans. Antigen testing of the stains on December 8,1987, and January 6, 1989, disclosed that someone with type A blood contributed to the stains. Since the victim, her boyfriend and the defendant all had type 0 blood, the defendant asked the jury to conclude that an, as yet unknown, assailant with type A blood actually committed the offense. He claimed that the antigen testing unequivocally excluded him as the assailant. I argue that the antigen testing did not unequivocally exclude him for the following reasons.
First, there was no direct evidence that the semen in either of the stains belonged to the assailant, or that the stains got on the victim’s clothing as the result of the assault. Neither the victim nor the people who saw her immediately after the November 30, 1987 assault reported anything about fluids or stains on the victim’s clothing. Of greater significance, however, is the fact that the stain was not necessarily, solely a semen stain. Chief state toxicologist, Sanders Hawkins, who was the defendant’s expert, testified that the stain could also have contained vaginal fluid, perspiration, saliva or tears. He also stated that the type A component of the stain could have been rubbed on the clothing from another material, dropped, dripped or similarly transferred. Hawkins’ tests only established that someone with type A blood contributed to the stain. Since the stain could have contained many components, he could *297not say with reasonable scientific certainty that the semen component belonged to the type A contributor.
Second, the presence of the A antigen in the stained material did not eliminate contributors to the stain with type 0 blood. Despite the majority’s conclusion that “it [was] physically impossible for the defendant to have been the man who sexually assaulted the victim unless . . . the samples taken from the victim’s clothing are for some reason unreliable,” the evidence was actually to the contrary. Hawkins testified that the presence of the A antigen in the stained material did not eliminate contributors to the stain with type 0 blood. He further testified that there was the possibility that someone with type 0 blood could have contributed to the stain as the test he performed was designed only to detect antigens. Antigens are not found in type 0 blood.1 Thus the testing performed did not, as a matter of reasonable scientific certainty, eliminate people with type 0 blood as the defendant would have us *298believe. Since Hawkins’ tests were designed to detect antigens and were not carried out to determine that the stains could have come from someone with type 0 blood, it is possible that the semen stains could have come from someone with type 0 blood and none of the tests performed would have disclosed that fact. The jury knew this.
Finally, neither of the defendant’s experts could state how long the stain had been present on the victim’s clothing. Lawrence Presley, the defendant’s DNA expert, conceded that the DNA testing could not determine the age of the stains. Hawkins told the jury that the stains could have been present on the clothing for up to five years before the antigen testing.2 There was no evidence whatsoever addressing the majority’s supposition that cleaning the garments eradicated the antigens that Hawkins testified could have been present for up to five years before the antigen testing. Thus, while the defendant very wisely directed the jury’s attention to the absence of contamination of the clothing after the attack, as the means of substantiating his contention that it was the attacker’s fluids that must have stained the victim’s clothing, the fact remains that based on his own expert’s testimony, the jury might reasonably have concluded that the event causing the stains could have predated the assault by up to five years. I submit, therefore, that the evidence does not establish with reasonable scientific certainty the *299defendant’s claims that: (1) only the assailant’s semen could have stained the clothing; (2) the semen had to have come from someone with type A blood; and (3) the defendant’s type 0 blood unequivocally eliminated him as the assailant.
I also agree with the trial court’s conclusion that the motion for further testing should not be considered in conjunction with this trial but should be taken up separately in connection with a motion for a new trial. The majority states that “he [the defendant] moved for a new trial and for further discovery to undertake blood testing . . . .” As phrased, the inference is raised that the motion for further discovery was considered by the trial court in connection with the motion for a new trial. This is not what happened.
On May 24, 1990, the defendant filed a motion for posttrial discovery “pursuant to [Practice Book] Section 741.”3 The motion dealt with the untested materials remaining in the rape kit.
On June 5, 1990, the defendant filed an amended motion for a new trial in which he challenged the constitutionality of the denial of his request to call an expert witness. On the same day, the defendant filed an amended motion for judgment of acquittal claiming that the state’s evidence was insufficient.
All three motions were argued on June 5,1990. The trial court, at the defendant’s request, first took up and ruled upon the motion for posttrial discovery. After argument, the trial court agreed with the state’s contention that there simply was no authority to consider the defendant’s request in the context of a posttrial *300motion and, therefore, denied the motion.4 The parties then argued the remaining two motions dealing with other matters. It is very clear that the discovery request was hot taken up in connection with the defendant’s motion for a new trial as the majority suggests. I agree with the trial court’s conclusion that the additional discovery should have been considered in conjunction with a motion for a new trial that dealt with that specific issue.
I would, therefore, affirm the judgment of the trial court.

 “Q. And you found the antigen A, right?
“A. Yes.
“Q. On both stains?
“A. Yes.
“Q. Which meant to you that the depositor must have been A type blood?
“A. That’s correct.
“Q. And that excludes anyone who did not have A type blood, is that correct?
“A. No.
“Q. As the depositor of the stain from which you found an A antigen?
“A. That does not exclude all other blood types.
“Q. OK. What does it do?
“A. It tells us that A antigen is present, which would indicate that the likelihood is that the person who deposited the stain would be of the blood group A. . . .
“Q. OK, I’m sorry, go ahead.
“A. —to finish answering your question, in the case of 0 type blood, what we’re dealing with is a negative answer, because we’re looking for the absence of antigen. So therefore, there’s a remote possibility, or there’s I guess you could say a possibility that 0 blood group could be there, without being demonstrated by the testing procedure. ” (Emphasis added.)


 “Q. And you have no scientific test to determine who contributed to the jean stain, prior to December 8th of 1987, when it was examined.
“A. No.
“Q. And in fact, none of your examinations is designed to determine how old the stains are, are they, Doctor?
“A. That’s correct.
“Q. And as far as your testing is concerned, they could have been deposited at any time, up to maybe four or five years before the examination of the stain itself. Isn’t that correct?
“A. That’s correct.”


 Practice Book § 741 deals with information discoverable by a defendant “[u]pon a written motion made by a defendant within ten days after the entry of a plea. . . .” There is nothing in § 741 dealing with posttrial discovery.


 The trial court stated: “There is no justification for it where we have gone through the trial and this could have been done in advance of the trial. Also, if a petition for new trial is filed, then at that time this type of thing could be—it would be part of that petition for new trial. But then I think you come back to the question as to whether it is not cumulative. But I think that that’s the correct way to do it, rather than have a trial and then keep delaying the finality of the trial. The trial has been done. As I say, the trial is an attempt to do justice and search for the truth. But there has to be an end to it rather than to just go on forever. So I’m going to deny your motion for posttrial discovery.”